Name: 94/367/CFSP: Council Decision of 14 June 1994 on the continuation of the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on the inaugural conference on the Stability Pact
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  international security;  executive power and public service; NA
 Date Published: 1994-07-01

 Avis juridique important|31994D036794/367/CFSP: Council Decision of 14 June 1994 on the continuation of the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on the inaugural conference on the Stability Pact Official Journal L 165 , 01/07/1994 P. 0002 - 0006 Finnish special edition: Chapter 11 Volume 32 P. 0069 Swedish special edition: Chapter 11 Volume 32 P. 0069 COUNCIL DECISION of 14 June 1994 on the continuation of the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union on the inaugural conference on the Stability Pact (94/367/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof, Having regard to the conclusions of the European Council meetings on 21 and 22 June 1993, on 29 October 1993 and on 10 and 11 December 1993, Having regard to Council Decision 93/728/CFSP of 20 December 1993 (1), HAS DECIDED AS FOLLOWS: Article 1 The joint action agreed on by the abovementioned Council Decision shall be continued with a view to the conclusion of the Stability Pact. Article 2 The action shall be conducted in accordance with the concluding documents adopted by the inaugural conference on the Stability Pact in Paris on 27 May 1994, as annexed hereto. Article 3 The Council requests the Commission to direct its activity towards attainment of the objectives of the joint action by means of appropriate economic measures, in the framework of the implementation of Community programmes. Article 4 Expenditure relating to the organization of meetings convened by the Union in the context of the Conference on Stability away from the seats of the institutions shall constitute administrative expenditure in so far as such expenditure exceeds the costs usually borne by host countries. Regular reports shall be submitted to the Council on financial arrangements in connection with follow-up to the Conference. Article 5 The Council shall examine the progress made in achieving the objective of the joint action in due course and at the latest in a year's time. Article 6 This Decision shall enter into force as of today's date. Article 7 This Decision shall be published in the Official Journal. Done at Luxembourg, 14 June 1994. For the Council The President Th. PANGALOS (1) OJ No L 339, 31. 12. 1993, p. 1. ANNEX I. CONCLUDING DOCUMENT OF THE INAUGURAL CONFERENCE FOR A PACT ON STABILITY IN EUROPE Part 1: Aims and principles of the inaugural conference for a Pact on Stability in Europe 1.1. We, Ministers for Foreign Affairs and representantives of States participating in the Conference, have decided to meet in Paris in response to the European Union's call for the conclusion of a Pact on Stability in Europe. 1.2. We are today at a turning point in the history of the European continent. Considerable progress has been made along the road to democracy, peace and the unity of Europe. The Helsinki Final Act, the Charter of Paris, the Copenhagen Document, the Helsinki 1992 Document, as well as bilateral agreements on good neighbourly relations, are milestones in this process. But we must go further and make these achievements irreversible. 1.3. We believe that the time has come to provide a new impetus to overcoming any remaining divisive tendencies which history has bequeathed to the European continent by means of preventive measures, and we affirm our will to create a climate of confidence which will be favourable to the strengthening of democracy, to respect for human rights and to economic progress and peace, while at the same time respecting the identities of peoples. 1.4. We welcome the efforts deployed for that aim in fora such as the CSCE and the Council of Europe. We note the prospects of accession to the European Union which were offered by the Copenhagen European Council to the associated countries of central and eastern Europe which desire it and the steps of the countries which are drawing closer to the European Union with accession as their goal: Bulgaria, Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Romania and Slovakia. With this perspective in mind, we have decided to hold a conference on Stability in Europe, which following a consultation and negotiation process organized within its framework, should lead to the adoption of a Pact on Stability. 1.5. The objectives of stability will be achieved through the promotion of good neighbourly relations, including questions related to frontiers and minorities, as well as regional cooperation and the strengthening of democratic institutions through cooperation arrangements to be established in the different fields that can contribute to the objective. 1.6. We agree that the reference principles of the Pact on stability, concerning good neighbourly relations, will be the existing principles and commitments established by the UN, the CSCE and the Council of Europe, in particular those principles contained in the Helsinki Final Act, in the Charter of Paris for a New Europe, in the Copenhagen document, in the Helsinki 1992 Document and the 1993 Vienna Declaration of the Council of Europe Summit, referring respectively, to inviolability of frontiers, territorial integrity and respect of existing borders, and to national minorities. 1.7. We have decided as our method to proceed in a pragmatic manner. The discussions in progress on the various draft agreements and arrangements could also be facilitated by including them in the Pact process. Our aim is to encourage countries which have not yet concluded cooperation and good neighbourliness agreements and arrangements, including minority and border issues, to do so, through a process of bilateral negotiation and regional tables, the composition and agenda for which will have been freely chosen by the participating countries. 1.8. All the agreements and arrangements reached, will be included in the Pact on Stability, to the content of which all the countries concluding the Pact will be committed to giving their full political support. Countries which have already concluded bilateral agreements with their neighbours may also, if they wish, have these agreements included in the Pact. It will become for all those countries which conclude it an essential reference point to give a new quality founded on the respect for differences and shared values to relations between the peoples of the whole of Europe. 1.9. We hope that our continent, which has for so long been torn by war, will become an example of accepted diversity for the international community. Part 2: Operational decisions 2.1. In this spirit our countries have held intensive consultations over the last few months to decide on the problems to be dealt with, the procedures and the timetable to be observed to achieve the goals set. Those consultations have enabled us to agree on the way forward. They bear testimony to the constructive spirit and will to cooperate actively and to succeed which animate our countries. 2.2. Against this background, we note the willingness of the States referred to in point 1.4 to further develop their relations in the spirit of good-neighbourly relations, according to treaties and agreements already concluded, to continue or launch bilateral negotiations and to participate in round tables. 2.3. We also note the willingness of the neighbouring States of the countries referred to in point 1.4 to take part in the process of negotiations when the nature of the problems in question requires their participation, and the willingness of other States to make their contribution to this process of negotiations. 2.4. We take note of the fact that the European Union is ready to play an active role in the bilateral or regional talks. The European Union expresses its readiness to play the role of moderator in the bilateral talks at the request of the interested parties. We take note that the European Union is already contributing to the economic restructuring and the strengthening of democratic institutions in the region and is also prepared to put at the disposal of the countries concerned, in the framework of the existing Europe Agreements, other agreements and programmes, the appropriate support to facilitate the achievement of the objectives of the Pact. 2.5. Other existing regional structures and international institutions could also contribute, through their activities, to promote constructive cooperation and good neighbourly relations at a regional level. 2.6. We have agreed that the procedures will call on the concept of the negotiation tables developed on the basis of the 1992 Helsinki Document, which pointed out regional cooperation as a valuable means of promoting pluralistic structures of stability. These tables will aim on the one hand to improve good-neighbourly relations and on the other hand to identify the projects of common interest for the participating countries. ACCORDINGLY 2.7. We, Ministers of Foreign Affairs and representatives of states participating in the Conference, have agreed to set up regional round tables. Their composition, the fields of cooperation and the working procedures are defined in a document for the organisation of regional round tables. 2.8. The aim of these round tables is to create favourable conditions for the establishment and the improvement of good neighbourly relations, including questions related to miniorities and borders. 2.9. We take note of the willingness of the countries referred to in 1.4 to include the existing good neighbourly relations agreements in the Pact, if the parties agree, or in the absence of such agreements, to intensify or launch negotiations. 2.10. The countries referred to in point 1.4 willing to negotiate may invite neighbouring or other countries as well as relevant international organizations and institutions to join them at their regional round tables, if they so wish, in order to contribute to the pursuit of good neighbourly relations, bilaterally and at regional level. 2.11. The regional round tables will be convened at the earliest opportunity at the invitation of the European Union. In so doing, the Union will closely consult with the CSCE which participate through its institutions. Part 3: 3.1. We ask the European Institutions, and the CSCE and Council of Europe in particular, to help to ensure the smooth functioning of the negotiations. Part 4: Assessment of the negotiations 4.1. We are determined to achieve our objective, which is the conclusion of the Pact on Stability, as swiftly as possible. 4.2. Accordingly: - The European Union will set up a group, open to interested States and the CSCE, which will meet regularly during the process to see to it that it advances and to facilitate its operation. - This group could call an interim conference in order to assess progress achieved. Part 5: The final conference and the role of the CSCE 5.1. The final Conference will be held, if the progress of the proceedings so permits, within one year of the inaugural Conference. It will be responsible for adopting the Pact on Stability. 5.2. The Pact on Stability in Europe will be entrusted to the CSCE which will be requested to be responsible for evaluating and for monitoring, according to its procedures, the implementattion of the agreements and arrangements as well as the commitments which comprise them, placing the follow-up activities and meetings within the susbstantive and organizational context of the CSCE. 5.3. We are mindful of the political importance of the proposed Pact on Stability and have adopted the concluding documents to guide us in this important endeavour. II. DOCUMENT FOR THE ORGANISATION OF REGIONAL ROUND TABLES The present document refers to the document of the inaugural Conference for a Pact on Stability in Europe and in particular to its following points 1.7, 2.6 and 2.7 to 2.11. A. The countries referred to in point 1.4 of the Document are willing to participate in the regional round tables. Their neighbouring countries, other countries willing to give their contribution as well as relevant international organizations and institutions which so wish, could also be invited, without any commitment in this respect ensuring from that for the future, and without prejudice to the content of their contribution. The objective of the regional round tables will be the identification of arrangements and projects aimed at facilitating the achievement and the realization of agreements and measures for good neighbourly relations in areas such as those listed below, which are merely indicative: (a) regional transborder cooperation; (b) questions relating to minorities; (c) cultural cooperation, including language training; (d) economic cooperation and administrative training; (e) legal cooperation and administrative training; (f) environmental problems. B. For the countries referred to in point 1.4, there will be two round tables: - one for the baltic region, - one for the other central and eastern European countries, The round tables will be composed of the interested countries in the region mentioned in point 1.4, with the participation of the European Union, of relevant international organizations and institutions and of countries which with the agreement of the interested countries wish to contribute to the project. The Baltic round table should discuss general political issues of the region and should promote regional cooperation relating for example to integration of populations of foreign origin, national minorities, language training, ombudsman, transborder activities and maritime cooperation, cooperation among regions of neighbouring countries. C. The round table meetings should be grouped both in terms of location and timing, attendance depending on the items to be discussed. The modalities will be determined by the participants of the round tables. They could be chaired by the European Union and take place either in rotation in the countries of the region or at the invitation of individual countries or of the European Union or possibly in Vienna, at the seat of the Permanent Committee of the CSCE. The host country, or host organization, should provide at its expense meeting facilities, such as conference rooms, secretarial assistance and interpretation. The European Union has expressed its readiness to bear such expenses when meetings are held at the seat of its institutions.